Order entered December 21, 2018




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-01202-CV

            IN RE THE COMMITMENT OF STEVEN EDWARD MENDOZA

                     On Appeal from the 363rd Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. CV1770003

                                          ORDER
       Before the Court is the December 19, 2018 request of Debi Harris, Deputy Court

Reporter for the 363rd Judicial District Court, for an extension of time to file the reporter’s

record. We GRANT the request and extend the time to December 28, 2018.


                                                     /s/   ADA BROWN
                                                           JUSTICE